Citation Nr: 1126798	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-20 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to June 1969 and from January 1984 to January 1987, and with additional service in the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In that rating decision, the RO denied entitlement to service connection for obstructive sleep apnea. 

In September 2009, the Veteran testified before the undersigned during a Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran's testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension.  After a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  

The record shows that the Veteran was diagnosed with obstructive sleep apnea in 2001.  A review of the Veteran's service treatment records (STRs) does not show any complaints, treatment or diagnosis for any sleep-related disorder.  The records do, however, show that the Veteran sought treatment for symptoms of sore throat on numerous occasion during his periods of service.  The Veteran contends that his sore throat symptoms in service were manifestations of sleep apnea.

The Veteran was afforded a VA examination in April 2008, and in that examination report, the examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was related to his periods of service, to include as secondary to his service-connected hypertension.  The examiner's opinion appears to have been based on the fact that the Veteran's STRs did not reflect any complaints of sleep problems or snoring.

The Board finds the April 2008 VA examination report to be inadequate.  First, the Board notes that the VA examiner failed to address the Veteran's contentions that his sore throat complaints in service were evidence of sleep apnea.  The Board notes that VA treatment records from 2001 indicate that the Veteran's sore throat complaints could be related to sleep apnea.  

Second, the VA examiner failed to consider the lay statements from the Veteran's former spouse, sister, and mother that while in service and shortly after discharge from service, they heard him snoring loudly at night, and at times they heard him stop breathing in his sleep and gasp for breath, and that he complained of fatigue and was irritable during the day.  The examiner also failed to consider the Veteran's statements that he experienced symptoms of fatigue, irritability, headaches and coughing during and after service.  

The examiner apparently failed to consider these statements regarding symptoms because most of them were not officially noted in the Veteran's STRs.  Even though the majority of these symptoms were not recorded in the Veteran's STRs, the Veteran and his former wife, his sister, and his mother have all stated that the Veteran experienced these symptoms in service or shortly after discharge from service.  The Board finds nothing in the record to compromise the credibility of these lay statements.  Therefore, the Board finds these statements to be credible.

With respect to the competency of these statements, the Board notes that although they are laypersons, the Veteran, his former spouse, his sister, and his mother are competent to report what they observed or heard, such as irritability, fatigue, snoring, gasping for breath, and interrupted breathing.  Furthermore, the Veteran is competent to testify as to the continuity of sore throat pain, snoring, fatigue and irritability since his discharge from service.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994) (Competent lay evidence is evidence provided by a person who has personal knowledge of facts or circumstances and conveys such matters that can be observed and described by a lay person).  

Therefore, the statements of the Veteran, his former spouse, his sister, and his mother as to symptoms witnessed during the Veteran's period of active duty service, or shortly thereafter, are credible, competent evidence and must be considered.  The examiner's failure to specifically address the Veteran's and his family's lay statements about in-service symptoms such as snoring, fatigue, irritability, gasping for breath, etc., and the Veteran's statements as to the continuity of such symptoms since service, renders the medical opinion inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a medical opinion contained in an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

In view of these defects, the Board finds that an addendum from the examiner is required to address these omissions.  If the same examiner is not available, then a new VA examination and etiology opinion are necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once the Secretary undertakes the effort to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).


Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the April 2008 VA examiner.  Ask the examiner to opine as to whether it is at least as likely as not that the Veteran's current sleep apnea is etiologically related to his period of active duty service, to include the documented complaints of sore throat.  In formulating this opinion, the examiner should treat as credible the Veteran's and his former spouse's, his mother's and his sister's statements regarding symptomatology that is capable of observation by a lay person, such as snoring, gasping for breath, fatigue and irritability.  A rationale must be provided for all opinions expressed.  If the examiner cannot respond to the questions asked without resorting to mere speculation, he or she must so state and must provide an explanation as to why he or she cannot provide the opinion without resorting to mere speculation.

2.   If the April 2008 VA examiner is not available, schedule the Veteran for examination by a different medical doctor to address the question above.

3. When all of the actions directed above have been completed, the AOJ should undertake any other development deemed appropriate and readjudicate the issue.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) should be provided to the Veteran and his representative, and an appropriate period of time should be provided for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


